NETERER, District Judge.
The petitioner was convicted under subdivision (e), section 2, of the Act of February 9, 1909, as amended May 26, 1922, popularly termed the “Jones-Miller Act (21 USCA § 174); also for violation of the Harrison Narcotic Act (26 USCA §§ 211, 691 et seq.), and was sentenced to the federal penitentiary for five years under each count, sentences to be served concurrently. His term has expired, and the Labor Department was proceeding to deport the petitioner under the provisions of section 2 (e) of said act (section 175, title 21, USCA), when petition was filed charging unlawful detention, and. show cause order was issued.
The contention of the petitioner that deportation may not be bad because of the conviction under the Harrison Narcotic Act,, which did not authorize such, and was supplemented by Act of February 18, 1931 (section 156a, title 8, USCA), cannot be sustained, since be was also convicted under the-“Jones-Miller” Act, and the provisions of section 175, supra, provide that, upon determination of imprisonment imposed by the court for said conviction and upon warrant issued by the Secretary of Labor, be be deported according to the provisions of sections-19 and 20 of the Act of February 5, 1917, etc.. (8 USCA §§ 155, 156). This provision is-conclusive, and there is no authority to the-contrary. The writ is denied.